EXHIBIT 10.04

 

AMYRIS, INC.

2010 Employee Stock Purchase Plan

As Amended May 22, 2018

 

1.        Establishment of Plan. Amyris, Inc. (the “Company”) proposes to grant
options for purchase of the Company’s Common Stock to eligible employees of the
Company and its Participating Corporations (as hereinafter defined) pursuant to
this Employee Stock Purchase Plan (as amended, this “Plan”). For purposes of
this Plan, “Parent” and “Subsidiary” shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”), and
“Corporate Group” shall refer collectively to the Company and all its Parents
and Subsidiaries. “Participating Corporations” are the Company and any Parents
or Subsidiaries that the Board of Directors of the Company (the “Board”)
designates from time to time as corporations that shall participate in this
Plan. The Company intends this Plan to qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments to or replacements
of such Section), and this Plan shall be so construed. Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein. Subject to Section 14, a total of 11,241 shares
of the Company’s Common Stock is reserved for issuance under this Plan. In
addition, on each January 1 for each calendar year after the Effective Date, the
aggregate number of shares of the Company’s Common Stock reserved for issuance
under the Plan shall be increased automatically by the lesser of one (1%)
percent of the number of shares of the Company’s Common Stock issued and
outstanding on each December 31 immediately prior to the date of increase or
(ii) such number of shares of the Company’s Common determined by the Board or
the Committee provided that the aggregate number of shares issued over the term
of this Plan shall not exceed 1,666,666 shares of Common Stock.

2.        Purpose. The purpose of this Plan is to provide eligible employees of
the Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.

3.        Administration. The Plan will be administered by the Compensation
Committee of the Board or by the Board (either referred to herein as the
“Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all Participants. The
Committee will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and decide
upon any and all claims filed under the Plan. Every finding, decision and
determination made by the Committee will, to the full extent permitted by law,
be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, the Committee may adopt rules and/or procedures relating
to the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States. Members of the Committee
shall receive no compensation for their services in connection with the
administration of this Plan, other than standard fees as established from time
to time by the Board for services rendered by Board members serving on Board
committees. All expenses incurred in connection with the administration of this
Plan shall be paid by the Company.

4.        Eligibility. Any employee of the Company or the Participating
Corporations is eligible to participate in an Offering Period (as hereinafter
defined) under this Plan except the following:



  

 

(a) employees who are not employed by the Company or a Participating Corporation
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee; except that employees who are employed on
the Effective Date of the Registration Statement filed by the Company with the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”) registering the initial public offering of the
Company’s Common Stock shall be eligible to participate in the First Offering
Period;

(b) employees who are customarily employed for twenty (20) hours or less per
week;

(c) employees who are customarily employed for five (5) months or less in a
calendar year;

(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations;

(e) employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code);

(f) employees who have been an employee of the Company for less than one (1)
month prior to the first day of an Offering Period (except as set forth in (a)
above); and

(g) individuals who provide services to the Company or any of its Participating
Corporations as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

5.        Offering Dates.

(a) The offering periods of this Plan (each, an “Offering Period”) may be of up
to twelve (12) months duration (except the Initial Offering Period, which may be
longer than twelve (12) months as described below) and shall commence and end at
the times designated by the Committee. Each Offering Period shall consist of two
six month purchase periods (each a “Purchase Period”) during which payroll
deductions of Participants are accumulated under this Plan.

(b) The initial Offering Period shall commence on the date on which the
Registration Statement covering the initial public offering of shares of the
Company’s Common Stock is declared effective by the U.S. Securities and Exchange
Commission (the “Effective Date”), and shall end on November 15th of the year
following the Effective Date. The initial Offering Period shall consist of a
single Purchase Period. Thereafter, a twelve-month Offering Period shall
commence on each May 16th and November 16th, with each such Offering Period also
consisting of two six-month Purchase Periods.

(c) The first business day of each Offering Period is referred to as the
“Offering Date,” however, for the initial Offering Period this shall be the
Effective Date. The last business day of each Purchase Period is referred to as
the “Purchase Date.” The Committee shall have the power to change the terms of
this Section 5 as provided in Section 25 below.

6.        Participation in this Plan.

(a) Any employee who is an eligible employee determined in accordance with
Section 4 immediately prior to the initial Offering Period will be automatically
enrolled in the initial Offering Period under this Plan. With respect to
subsequent Offering Periods, any eligible employee determined in accordance with
Section 4 will be eligible to participate in this Plan, subject to the
requirement of Section 6(b) hereof and the other terms and provisions of this
Plan. Eligible employees who meet the eligibility requirements set forth in
Section 4 and who are either automatically enrolled in the initial offering
period or who elect to participate in the this Plan pursuant to Section 6(b) are
referred to herein as a “Participant” or collectively as “Participants.”



 2 

 

(b)        Notwithstanding the foregoing, (i) an eligible employee may elect to
decrease the number of shares of Common Stock that such employee would otherwise
be permitted to purchase for the initial Offering Period under the Plan and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a subscription agreement to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8 and (ii) the Committee may set a later time for filing the subscription
agreement authorizing payroll deductions for all eligible employees with respect
to a given Offering Period. With respect to Offering Periods after the initial
Offering Period, a Participant may elect to participate in this Plan by
submitting a subscription agreement prior to the commencement of the Offering
Period (or such earlier date as the Committee may determine) to which such
agreement relates.

(c)       Once an employee becomes a Participant in an Offering Period, then
such Participant will automatically participate in the Offering Period
commencing immediately following the last day of such prior Offering Period
unless the Participant withdraws or is deemed to withdraw from this Plan or
terminates further participation in the Offering Period as set forth in Section
11 below. Such Participant is not required to file any additional subscription
agreement in order to continue participation in this Plan.

7.        Grant of Option on Enrollment. Becoming a Participant with respect to
an Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by a fraction,
the numerator of which is the amount accumulated in such Participant’s payroll
deduction account during such Purchase Period and the denominator of which
is the lower of (i) eighty-five percent (85%) of the fair market value of a
share of the Company’s Common Stock on the Offering Date (but in no event less
than the par value of a share of the Company’s Common Stock), or
(ii) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Purchase Date (but in no event less than the par
value of a share of the Company’s Common Stock) provided, however, that for the
Purchase Period within the initial Offering Period the numerator shall be
fifteen percent (15%) of the Participant’s compensation for such Purchase Period
and provided, further, that the number of shares of the Company’s Common Stock
subject to any option granted pursuant to this Plan shall not exceed the lesser
of (x) the maximum number of shares set by the Committee pursuant to Section
10(b) below with respect to the applicable Purchase Date, or (y) the maximum
number of shares which may be purchased pursuant to Section 10(a) below with
respect to the applicable Purchase Date. The fair market value of a share of the
Company’s Common Stock shall be determined as provided in Section 8 below.

8.        Purchase Price. The purchase price per share at which a share of
Common Stock will be sold in any Offering Period shall be eighty-five percent
(85%) of the lesser of:

(a) The fair market value on the Offering Date; or

(b) The fair market value on the Purchase Date.

The term “fair market value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(i) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable; or

(ii) if such Common Stock is publicly traded but is neither listed or admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable; or



 3 

 

(iii) with respect to the initial Offering Period, “fair market value” on the
Offering Date shall be the price at which shares of Common Stock are offered to
the public pursuant to the Registration Statement covering the initial public
offering of shares of the Company’s Common Stock; and

(iv) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

9.        Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.

(a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the Participant’s compensation in one percent (1%) increments not
less than one percent (1%), nor greater than fifteen percent (15%) or such lower
limit set by the Committee. Compensation shall mean all compensation categorized
by the Company as total compensation including base salary or regular hourly
wages, overtime, holiday, vacation and sick pay and shift premiums and
excluding, to the extent permitted by Code Section 423, bonuses, salary
continuation, relocation assistance payments, geographical hardship pay, noncash
prizes and awards, automobile allowances, severance type payments, and
nonqualified deferred executive compensation (including amounts attributable to
equity compensation), provided, however, that for purposes of determining a
Participant’s compensation, any election by such Participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code shall be
treated as if the Participant did not make such election. Payroll deductions
shall commence on the first payday following the last Purchase Date (first
payday following the effective date of filing with the U.S. Securities and
Exchange Commission a securities registration statement for the Plan with
respect to the initial Offering Period) and shall continue to the end of the
Offering Period unless sooner altered or terminated as provided in this Plan.

(b) A Participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Company a new authorization for payroll
deductions, with the new rate to become effective for the next payroll period
commencing after the Company’s receipt of the authorization and continuing for
the remainder of the Offering Period unless changed as described below. Such
change in the rate of payroll deductions may be made at any time during an
Offering Period, under rules determined by the Committee. A Participant may
increase or decrease the rate of payroll deductions for any subsequent Offering
Period by filing with the Company a new authorization for payroll deductions
prior to the beginning of such Offering Period, or such other time period as
specified by the Committee.

(c) A Participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions. Such reduction shall be effective beginning with the next
payroll period after the Company’s receipt of the request and no further payroll
deductions will be made for the duration of the Offering Period. Payroll
deductions credited to the Participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock of the Company in
accordance with Section (e) below. A reduction of the payroll deduction
percentage to zero shall be treated as such Participant’s withdrawal from such
Offering Period, and the Plan, effective as of the day after the next Purchase
Date following the filing date of such request with the Company.

(d) All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.



 4 

 

(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the Participant wishes to
withdraw from that Offering Period under this Plan and have all payroll
deductions accumulated in the account maintained on behalf of the Participant as
of that date returned to the Participant, the Company shall apply the funds then
in the Participant’s account to the purchase of whole shares of Common Stock
reserved under the option granted to such Participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date. The purchase price per share shall be as specified in Section 8 of this
Plan. Any amount remaining in a Participant’s account on a Purchase Date which
is less than the amount necessary to purchase a full share of the Company’s
Common Stock shall be carried forward, without interest, into the next Purchase
Period or Offering Period, as the case may be. In the event that this Plan has
been oversubscribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the Participant, without interest. No Common Stock shall be
purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date.

(f) As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g) During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

10.        Limitations on Shares to be Purchased.

(a) No Participant shall be entitled to purchase stock under any Offering Period
at a rate which, when aggregated with such Participant’s rights to purchase
stock, that are also outstanding in the same calendar year(s) (whether under
other Offering Periods or other employee stock purchase plans of the Corporate
Group), exceeds $25,000 in fair market value, determined as of the Offering
Date, (or such other limit as may be imposed by the Code) for each calendar year
in which such Offering Period is in effect (hereinafter the “Maximum Share
Amount”). The Company shall automatically suspend the payroll deductions of any
Participant as necessary to enforce such limit provided that when the Company
automatically resumes such payroll deductions, the Company must apply the rate
in effect immediately prior to such suspension.

(b) The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event shall a
Participant be permitted to purchase more than 3,000 Shares during any one
Offering Period, irrespective of the Maximum Share Amount set forth in (a) and
(b) hereof. If a new Maximum Share Amount is set, then all Participants must be
notified of such Maximum Share Amount prior to the commencement of the next
Offering Period for which it is to be effective. The Maximum Share Amount shall
continue to apply with respect to all succeeding Offering Periods unless revised
by the Committee as set forth above.

(c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.

(d) Any payroll deductions accumulated in a Participant’s account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), returned to the Participant as soon as practicable
after the end of the applicable Purchase Period..

11.        Withdrawal.

(a) Each Participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose by the Company. Such withdrawal may be elected at any
time prior to the end of an Offering Period, or such other time period as
specified by the Committee.



 5 

 

(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn Participant, without interest, and his or her interest
in this Plan shall terminate. In the event a Participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.

12.       Termination of Employment. Termination of a Participant’s employment
for any reason, including retirement, death, disability, or the failure of a
Participant to remain an eligible employee of the Company or of a Participating
Corporation, immediately terminates his or her participation in this Plan. In
such event, accumulated payroll deductions credited to the Participant’s account
will be returned to him or her or, in the case of his or her death, to his or
her legal representative, without interest. For purposes of this Section 12, an
employee will not be deemed to have terminated employment or failed to remain in
the continuous employ of the Company or of a Participating Corporation in the
case of sick leave, military leave, or any other leave of absence approved by
the Company; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

13.        Return of Payroll Deductions. In the event a Participant’s interest
in this Plan is terminated by withdrawal, termination of employment or
otherwise, or in the event this Plan is terminated by the Board, the Company
shall deliver to the Participant all accumulated payroll deductions credited to
such Participant’s account. No interest shall accrue on the payroll deductions
of a Participant in this Plan.

14.        Capital Changes. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the purchase price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised, and the numerical limits of Sections
1 and 10 shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

15.        Nonassignability. Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 below) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.

16.        Use of Participant Funds and Reports. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions.
Until Shares are issued, Participants will only have the rights of an unsecured
creditor. Each Participant shall receive promptly after the end of each Purchase
Period a report of his or her account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.

17.        Notice of Disposition. Each Participant shall notify the Company in
writing if the Participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Offering Date or within one (1) year from the Purchase Date on
which such shares were purchased (the “Notice Period”). The Company may, at any
time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.



 6 

 

18.        No Rights to Continued Employment. Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Participating Corporation, or restrict the right of
the Company or any Participating Corporation to terminate such employee’s
employment.

19.        Equal Rights And Privileges. All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423. This
Section 19 shall take precedence over all other provisions in this Plan.

20.        Notices. All notices or other communications by a Participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.        Term; Stockholder Approval. This Plan will become effective on the
Effective Date. This Plan, as amended, shall be approved by the stockholders of
the Company, in any manner permitted by applicable corporate law, within twelve
(12) months before or after the date this Plan is adopted by the Board. No
purchase of shares that are subject to such stockholder approval before becoming
available under this Plan shall occur prior to stockholder approval of such
shares and the Board or Committee may delay any Purchase Date and postpone the
commencement of any Offering Period subsequent to such Purchase Date as deemed
necessary or desirable to obtain such approval. This Plan shall continue until
the earlier to occur of (a) termination of this Plan by the Board (which
termination may be effected by the Board at any time pursuant to Section 25
below), (b) issuance of all of the shares of Common Stock reserved for issuance
under this Plan, or (c) the tenth anniversary of the first Purchase Date under
the Plan.

22.        Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under this
Plan in the event of such Participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant’s account under this Plan in the event
of such Participant’s death prior to a Purchase Date.

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

23.        Conditions Upon Issuance of Shares; Limitation on Sale of Shares.
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange or automated quotation system upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

24.        Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.



 7 

 

25.        Amendment or Termination. The Committee, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Committee, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of the Company’s Common Stock, shall be returned to those Participants (without
interest thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to change
the Purchase Periods and Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, permit contributions
to be increased or decreased, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of the Company’s Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
base salary or regular hourly wages, and establish such other limitations or
procedures as the Committee determines in its sole discretion advisable which
are consistent with the Plan. Such actions will not require stockholder approval
or the consent of any Participants. However, no amendment shall be made without
approval of the stockholders of the Company (obtained in accordance with Section
21 above) within twelve (12) months of the adoption of such amendment (or
earlier if required by Section 21) if such amendment would: (a) increase the
number of shares that may be issued under this Plan; or (b) change the
designation of the employees (or class of employees) eligible for participation
in this Plan.

26.        Corporate Transactions.

(a) In the event of a Corporate Transaction (as defined below), each outstanding
right to purchase Company Common Stock will be assumed or an equivalent option
substituted by the successor corporation or a parent or a subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the purchase right, the Offering Period with respect to
which such purchase right relates will be shortened by setting a new Purchase
Date (the “New Purchase Date”) and will end on the New Purchase Date. The New
Purchase Date shall occur on or prior to the consummation of the Corporate
Transaction.

(b) “Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

 

 8 

 



     

Amyris, Inc. (THE “COMPANY”)

2010 EMPLOYEE STOCK PURCHASE PLAN (“ESPP”)

  ENROLLMENT/CHANGE FORM                    

 

                         

 

SECTION 1:

 

ACTIONS

 

 

CHECK DESIRED ACTION:

 

¨           Enroll in the ESPP

¨           Change Contribution Percentage

¨           Discontinue Contributions

 

 

 

AND COMPLETE SECTIONS:

 

2 + 3 + 4 + 6

2 + 4 + 6

2 + 5 + 6

         

 

SECTION 2:

 

 

Name:

 
 
     

 

Department:

 

 

PERSONAL DATA

 

 

Home Address:

 
 
     
 

 

     
 
             

Social Security No.: ¨ ¨ ¨ - ¨ ¨ - ¨ ¨ ¨ ¨

 

         

 

SECTION 3:

 

ENROLL

 

 

I hereby elect to participate in the ESPP, effective at the beginning of the
next Offering Period (or with the first Offering Period). I elect to purchase
shares of the Common Stock of the Company pursuant to the ESPP. I understand
that the stock certificate(s) for the shares purchased on my behalf will be
issued in street name and deposited directly into my brokerage account. I hereby
agree to take all steps, and sign all forms, required to establish an account
with [                    ] for this purpose.

 

My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with the Company. I
understand that I must notify the Company of any disposition of shares purchased
under the ESPP.

 

 

 

SECTION 4:

 

ELECT

CONTRIBUTION

PERCENTAGE

 

 

I hereby authorize the Company to withhold from each of my paychecks such amount
as is necessary to equal at the end of the applicable Offering Period     % of
my compensation (as defined in the ESPP) paid during such Offering Period as
long as I continue to participate in the ESPP. That amount will be applied to
the purchase of shares of the Company’s Common Stock pursuant to the ESPP. The
percentage must be a whole number (from 1%, up to a maximum of 15%).

 

Please ¨ -increase ¨ -decrease my contribution percentage.

 

Note:  You may change your contribution percentage only once within an Offering
Period to be effective during such Offering Period and such change can only be
to decrease your contribution percentage. An increase in your contribution
percentage can only take effect with the next Offering Period. Each change will
become effective as soon as reasonably practicable after the form is received by
the Company.

 

 

 

SECTION 5:

 

DISCONTINUE

CONTRIBUTIONS

 

 

¨      I hereby elect to stop my contributions under the ESPP, effective as soon
as reasonably practicable after this form is received by the Company. Please ¨
-refund all contributions to me in cash, without interest OR ¨ -use my
contributions to purchase shares on the next Purchase Date. I understand that I
cannot resume participation until the start of the next Offering Period and must
timely file a new enrollment form to do so.

 

 

 

SECTION 6:

 

ACKNOWLEDGMENT  AND SIGNATURE

 

 

I acknowledge that I have received a copy of the ESPP and of the Prospectus
(which summarizes the major features of the ESPP). I have read the Prospectus
and my signature below (or my clicking on the Accept box if this is an
electronic form) indicates that I hereby agree to be bound by the terms of the
ESPP.

     

Signature:                                                               

 

         

Date:                      

 

 

 

 

